Citation Nr: 0946364	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  09-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
cervical strain, claimed as residuals of a cervical spine 
injury, and if so whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
low back pain, claimed as residuals of a low back injury, and 
if so whether service connection is warranted.  

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
right knee meniscus tear and for an unspecified disorder of 
the left knee (now claimed as bilateral knee disorder), and 
if so whether service connection is warranted.  

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
contusion to the back of the right leg, claimed as residuals 
of right leg injury, and if so whether service connection is 
warranted.  

5.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
contusion to the back of the left leg, claimed as residuals 
of a left leg injury, and if so whether service connection is 
warranted.  

6.  Entitlement to service connection for residuals of a head 
injury including headaches and scars.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the Regional Office in Columbia, 
South Carolina.
  





REMAND

In October 2008, the Veteran expressed disagreement with all 
issues addressed in an October 2007 rating decision.  In a 
July 2009 statement of the case, the RO addressed all issues 
except residuals of head injuries including headaches and 
scars and a disorder of the left knee.  The failure to issue 
a statement of the case on these issues is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In an August 2009 substantive appeal, the Veteran requested a 
hearing before the Board sitting at the RO or by 
videoconference from the RO, whichever can occur earlier.  
38 C.F.R. § 20.700 (2009).  By way of a November 2009 
statement, the Veteran's attorney reiterated the request for 
a hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with a statement of the 
case on the issue of service connection 
for residuals of a head injury and on the 
issue involving whether new and material 
evidence was received to reopen a final 
disallowed claim for service connection 
for a left knee disorder with an 
opportunity to perfect an appeal as 
desired. 

2.  Then, schedule the Veteran for a 
hearing before the Board or by 
videoconference from the RO at the next 
appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

